                                 United States District Court
                                         EASTERN DISTRICT OF TEXAS
                                             SHERMAN DIVISION

    FRANKLIN D. AZAR                                         §
    & ASSOCIATES, P.C.,                                      §
                                                             §
            Plaintiff,                                       §
                                                             §   ACTION NO. 4:17-CV-418
    v.                                                       §   JUDGE MAZZANT/JUDGE JOHNSON
                                                             §
                                                             §
    JERRY L. BRYANT, et al.,                                 §
                                                             §
            Defendants.                                      §
                                                             §

                     MEMORANDUM ADOPTING REPORT AND
              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On March 29, 2019, the Magistrate Judge entered proposed findings of fact and recommendations

(Dkt. #228) that Plaintiff Franklin D. Azar & Associates, P.C. (“Azar”) and Defendant

McNeil Consultants, LLC's1 Agreed Motion to Dismiss Plaintiff’s Claims Against Defendant

McNeil Consultants, LLC (the “Agreed Motion”) (Dkt. #226) be GRANTED.

           Having received the Report of the United States Magistrate Judge, and no objections

thereto having been timely filed, the Court is of the opinion that the findings and conclusions of

the Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

conclusions of the Court. Therefore, the Agreed Motion (Dkt. #226) is GRANTED. Azar’s claims

against McNeil Consultants, LLC are hereby DISMISSED WITH PREJUDICE.

           IT IS SO ORDERED.



1
    McNeil Consultants, LLC is also named in its d/b/a form as Quintessa Marketing. See Dkt. 226 at 1.
SIGNED this 22nd day of April, 2019.




                          ___________________________________
                          AMOS L. MAZZANT
                          UNITED STATES DISTRICT JUDGE




                                   2
